      

      
 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
     Joel Leon Thomas, Jr.,                         No. CV18-2803 PHX DGC (ESW)
 9
                         Petitioner,                ORDER
10
11   vs.

12   USA,

13                       Respondent.

14
15          Petitioner Joel Leon Thomas, Jr. has filed a motion to vacate sentence pursuant to
16   28 U.S.C. § 2255. Doc. 1. Pending before the Court is Petitioner’s motion for habeas
17   corpus release. Doc. 7. United States Magistrate Judge Eileen S. Willett has issued a
18   report and recommendation (“R&R”) recommending that the motion for habeas corpus
19   release be denied. Doc. 19. No objection has been filed, which relieves the Court of its
20   obligation to review the R&R. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3);
21   Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114,
22   1121 (9th Cir. 2003). The Court will accept the R&R and deny the motion for habeas
23   corpus release.
24          IT IS ORDERED:
25          1.    The R&R (Doc. 19) is accepted.
26          2.    The motion for habeas corpus release (Doc. 7) is denied.
27
28
      

      
 1       3.    A certificate of appealability and leave to proceed in forma pauperis on
 2             appeal are denied
 3       Dated this 4th day of April, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              ‐ 2 ‐ 
